Citation Nr: 0507789	
Decision Date: 03/16/05    Archive Date: 03/30/05

DOCKET NO.  04-06 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel







INTRODUCTION

The veteran had active service from November 1964 to November 
1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).  

The Board notes that in a February 2004 statement, the 
veteran requested that he be considered "totally and 
permanently disabled."  In July 2003, he was granted a total 
disability evaluation based on individual unemployability due 
to service connection disability, and basic entitlement to 
Dependents' Educational Assistance.  As such, the Board finds 
that there is no additional disability to be gained from 
referring back a claim of total and permanent disability to 
the RO.  

The Board also notes that in the veteran's February 2004 
statement, he requested a review of his claim by a Decision 
Review Officer.  In January 2004, a Decision Review Officer 
reviewed the veteran's claim and found that service 
connection had not been established for hepatitis C.  The 
veteran's representative did not allege that the review 
conducted by the Decision Review Officer was insufficient in 
the March 2004 VA Form 646 or in the November 2004 Informal 
Hearing Presentation.  As such, the Board finds that the 
veteran has already been provided with a review by a Decision 
Review Officer and a separate review is not warranted.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board has determined that additional development is 
necessary in the present case.  

In a September 2003 letter, the veteran alternately contends 
that he contracted hepatitis C as a result of air injector 
gun immunizations he received in service, or through exposure 
to blood born pathogens in combat, or through intravenous 
drugs that he claims he used after service to self-medicate 
the symptoms of his now service-connected post-traumatic 
stress disorder (PTSD).  

The veteran was afforded a VA examination in connection with 
his claim in June 2003.  At that time, the examiner noted the 
veteran's contentions that his hepatitis was related to self-
medication with heroin, cocaine and heavy alcohol use after 
service, and that the veteran assisted with the dead and 
injured while in combat.  The examiner did not note the claim 
that the infection may have been contracted though air 
injectors in service.  Following examination, the examiner 
stated that with a history of intravenous drug use and 
cocaine use, it was not as likely as not that the veteran's 
hepatitis C virus was related to military service.  He also 
stated that the possible exposure to blood and body fluids in 
combat situations was another risk factor in developing 
hepatitis C, and then stated that the veteran was not treated 
for such problems in service.  

In any event, one of the veteran's contentions, as noted 
above is that his past history of intravenous drug use is due 
to self-medicating his PTSD.   However, the RO has not 
adjudicated what appears to be an intertwined issue of 
service connection for drug abuse, whether or not in 
remission, due to service-connected PTSD.  

In this regard, the Board notes that the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) in Allen 
v. Principi, 237 F.3d 1368 (Fed. Cir. 2001) held that a 
veteran can receive compensation for an alcohol or drug abuse 
disability acquired as secondary to, or as a symptom of, his 
or her service-connected disability.

The Allen decision explicitly overruled prior decisions on 
this subject from the United States Court of Appeals for 
Veterans Claims (Court), including in particular Barela v. 
West, 11 Vet. App. 280 (1998).  The Allen decision also 
appears to overrule, either in total or in part, two 
precedent opinions issued by the VA General Counsel, 
including VAOPGCPREC 2-98 and VAOPGCPREC 7-99.

In Allen, the Federal Circuit held that 38 U.S.C.A. § 1110 
permits a veteran to receive compensation for an alcohol or 
drug abuse disability acquired as secondary to, or as a 
symptom of, a veteran's service-connected disability.

In other words, 38 U.S.C.A. §  1110 does not preclude 
compensation for an alcohol or drug abuse disability 
secondary to a service-connected disability, or use of an 
alcohol or drug abuse disability as evidence of the increased 
severity of a service-connected disability.  Rather, the 
statute precludes compensation only for (a) primary alcohol 
abuse disabilities, and (b) secondary disabilities (such as 
cirrhosis of the liver) that result from primary alcohol 
abuse.  The Federal Circuit defined "primary" as meaning an 
alcohol abuse disability arising during service from 
voluntary and willful drinking to excess.

In view of the foregoing and the veteran's apparent claim as 
evidenced in his September 2003 correspondence, the Board 
will remand the case for an initial determination by the RO 
on the issue of whether the veteran's drug abuse, whether or 
not in remission, is secondary to, or a symptom of, his 
service-connected PTSD.  Further, the RO should obtain a 
medical opinion regarding this matter as well as further 
medical opinion on the likelihood that the veteran's 
hepatitis C is related to air gun inoculations received in 
service.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development is 
necessary.  Accordingly, this case is REMANDED for the 
following actions.  

1.  The veteran's claims folder should be 
referred to an appropriate VA examiner 
for the purpose of obtaining further 
opinion as to the etiology of his 
currently diagnosed hepatitis C 
infection.  The examiner should review 
the veteran's known hepatitis C risk 
factors, including inservice air 
injectors gun immunizations, exposure to 
blood born pathogens while assisting the 
dead and wounded in combat, and the use 
of intravenous drug or intranasal cocaine 
use following service.  The examiner 
should be requested to provide an opinion 
as to whether it is at least as likely as 
not (50 percent probability or greater) 
that any current hepatitis C infection is 
causally related to the veteran's 
military service or any incident therein.  
The examiner must provide a rationale for 
the opinion expressed and address all of 
the claimed risk factors.  If an opinion 
cannot be provided without resort to mere 
speculation or conjecture, this should be 
commented upon in the report.

2.  Then, the RO should adjudicate a 
claim of entitlement to service 
connection for drug abuse, whether or not 
in remission, as a result of service-
connected PTSD.  Prior to adjudication of 
this claim, the RO should ensure that all 
appropriate development has been 
accomplished to include affording the 
veteran an appropriate examination to 
obtain a medical opinion on the 
likelihood that the veteran's drug abuse 
was secondary to, or a symptom of, his 
service-connected PTSD.  If the 
determination on this matter is adverse 
to the veteran and the veteran provides a 
timely notice of disagreement with that 
decision, the RO should issue a statement 
of the case that addresses all evidence 
considered by the RO and informs him of 
the pertinent laws and regulations.  The 
veteran should be advised of the 
procedures and time limits for filing a 
timely substantive appeal.

3.  The record should then be reviewed 
and the veteran's claim for service-
connected for hepatitis C be 
readjudicated.  If the determination 
remains adverse to the veteran, he should 
be provided a supplemental statement of 
the case which includes a summary of all 
pertinent evidence and legal authority, 
as well as the reasons for the decision.  
The veteran and his representative should 
be afforded a reasonable period in which 
to respond, and the record should then be 
returned to the Board for further 
appellate review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




